ICJ_021_CompensationUNAT_UNGA_NA_1954-01-14_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

EFFECT OF AWARDS OF
COMPENSATION MADE BY THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER OF JANUARY 14th, 1954

1954

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

EFFET DE JUGEMENTS DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES
ACCORDANT INDEMNITE
(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 14 JANVIER 1954
This Order should be cited as follows:

“Effect of awards of compensation made by the U.N. Administrative
Tribunal, Order of January r4th, 1954: I.C. J. Reports 1954, p. 4.”

La présente ordonnance doit étre citée comme suit:

«Effet de jugements du Tribunal administratif des N. U. accordant
indemnité, Ordonnance du 14 janvier 1954: C.I. J.
Recueil 1954, p. 4.»

 

Sales number 112
Ne de vente:

 

 

 
INTERNATIONAL COURT OF JUSTICE

1954
January r4th

General List : YEAR 1954

No. 21

January 14th, 1954

EFFECT OF AWARDS OF
COMPENSATION MADE BY THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER

The President of the International Court of Justice,

having regard to Article 66, paragraph 2, of the Statute of the
Court ;

Whereas on December gth, 1953, the General Assembly of the
United Nations adopted a resolution requesting the International
Court of Justice to give an advisory opinion on the following ques-
tions :

“(x) Having regard to the Statute of the United Nations Admin-
istrative Tribunal and to any other relevant instruments
and to the relevant records, has the General Assembly the
right on any grounds to refuse to give effect to an award of
compensation made by that Tribunal in favour of a staff
member of the United Nations whose contract of service has
been terminated without his assent ?

(2) If the answer given by the Court to question (x) is in the
affirmative, what are the principal grounds upon which the
General Assembly could lawfully exercise such a right ?”

Whereas certified true copies of the English and French texts of
the aforesaid resolution of the General Assembly were transmitted
to the Court by a letter of the Secretary-General of the United

4
5 AWARDS OF U.N. ADMIN. TRIBUNAL (ORDER OF 14 1 54)

Nations dated December 16th, 1953, and filed in the Registry on
December 21st, 1953 ;

Fixes March 15th, 1954, as the time-limit within which written
statements may be submitted by any State entitled to appear
before the Court, or any international organization, considered by
the President as likely to be able to furnish information on the
questions referred to the Court ;

Reserves the rest of the procedure for further decision.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this fourteenth day of January,
one thousand nine hundred and fifty-four.

(Signed) ARNOLD D. McNair,
President.

(Signed) J. LOPEz OxivAn,
Registrar.
